Motion Granted; Order filed October 31, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00695-CV
                                  ____________

             SALLY SALAS AND SEFERINO SALAS, Appellant

                                        V.

                        LNV CORPORATION, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-69383

                                     ORDER

      On September 28, 2012, appellants Sally Salas and Seferino Salas filed a
cash deposit into the registry of the court in the amount of $6,702.00 in connection
with this appeal. The cash was deposited in accordance with Rule 24.1(c)(1) of the
Texas Rules of Appellate Procedure in lieu of a supersedeas bond.

      On August 8, 2013, this court issued an opinion affirming the trial court’s
judgment. On October 18, 2013, this court’s mandate issued. On October 24,
2013, appellee LNV Corporation filed a motion to recover supersedeas bond. We
grant appellee’s motion and order release of the funds deposited in the registry of
the court to appellee.

                                      PER CURIAM